DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karkhanis (US 2015/0013356 A1) and in view of Knight (US 2004/0089015 A1).
In regards to claim 16, Karkhanis teaches a system for modulating hot gas reheat operation of a heating, ventilation, and/or air conditioning (HVAC) system (see abstract and paragraph 20), wherein the HVAC system is configured to regulate air provided to a plurality of zones (air conditioning system providing cooling to a building, see paragraph 4, wherein buildings includes plurality of zones), comprising; a first compressor (first compressor of 20-2) coupled to both a first hot gas reheat circuit (at least via 126) including a reheat coil (120) and a first cooling circuit (fluid circuit with valve 132) including a first condenser (30-2) and an evaporator (evaporator 60 and especially 60-2); a second 
However, Karkhanis does not explicitly teach each compressor associated with a separate condenser and reheat valves at the junctions between the reheat circuits and cooling circuits.
Knight teaches plurality of compressors (C1, C2) and each compressor fluidly connected to separate condensers (106, 108, see fig. 2 and paragraph 30) as part of independent cooling circuits (see fig. 2) and a multi-directional reheat valve (129, see paragraph 34) disposed at a junction between the first hot gas reheat circuit (126, 127) and the first cooling circuit (fluid path through heat exchangers 106, and 112, see fig. 2).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressor, condenser and reheat coil arrangement in the system of Karkhanis by providing separate and independent condensers for each of the first through four compressors of the system of Karkhanis based on the teachings of Knight in order to maintain separate and distinct refrigeration circuits for varying cooling or heating needs of different zones and to avoid insufficiently fulfilling the cooling/heat needs of the zones due to each refrigeration circuit satisfying plurality of load conditions. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided separate parallel paths for the first condenser and reheat coil from the first compressor and provided a first reheat valve at a first junction 
Karkhanis also does not explicitly teach a second reheat valve at the second junction.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided additional multi-directional reheat valve at a second junction between the second reheat circuit and the third cooling circuit because Knight teaches a multi-directional reheat valve (129) disposed at a junction between a reheat circuit and a cooling circuit (fluid path through heat exchangers 106, and 112, see fig. 2 and paragraph 34) and because court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI.B).

Allowable Subject Matter
Claims 1-15 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-15 and 25-27 are allowable because prior art of record fails to disclose or teach or suggest a hot gas reheat operation modulation system of HVAC with a controller configured to regulate air provided to plurality of zones by sequentially controlling four compressors by operating first compressor in a reheat mode, second compressor in a cooling mode, third compressor in a reheat mode initially at full capacity and  fourth compressor in a cooling mode in response to a call for dehumidification and in the absence of a call for cooling (see paragraphs 50-58; fig. 6; and claims 1, 17 and 25).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERAJ A SHAIKH/Examiner, Art Unit 3763                                                                                                                                                                                                        
/NELSON J NIEVES/Primary Examiner, Art Unit 3763